Citation Nr: 1634937	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to his service connected seizure disorder or medications for his seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from February 1970 to February 1974 and November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the Veteran's claim for service connection for erectile dysfunction was denied as the evidence failed to show that his erectile dysfunction was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the October 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or caused or aggravated by a service-connected disability or medications for a service-connected disability.
CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received since the October 2006 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2015.

The Veteran was also provided with VA examinations and a VA medical opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for erectile dysfunction was denied in October 2006.  The Veteran did not appeal the October 2006 rating decision, nor did he submit any new and material evidence within a year of the October 2006 rating decision.  See 38 C.F.R. §3.156(b).  The October 2006 rating decision thereby became final.

At the time of the October 2006 rating decision, the record consisted of the Veteran's military personnel records, STRs, VA medical records, and private medical records.

Evidence received since the October 2006 rating decision includes additional medical evidence, including his testimony at the October 2015 hearing, suggesting that his erectile dysfunction may be associated with medications for his service-connected seizure disorder.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
	
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his claim to reopen his previously denied claim for service connection for erectile dysfunction in March 2010.  He asserted that his erectile dysfunction was due to medications prescribed for his service-connected seizure disorder.  The claim was denied by a November 2011 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of erectile dysfunction, and he has not sought service connection on a direct basis.  As such, service connection on a direct basis is not warranted.

In October 2006, the Veteran was afforded a VA examination.  He suggested that that his erectile dysfunction was secondary to the medications he took for his service-connected seizure disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not the result of the medications he took to treat his service-connected seizure disorder, noting that the Veteran had been off Zoloft for more than 10 years.  However, the examiner remarked that it could not be entirely discounted that the Veteran's lifelong problems with psychosis and seizure disorder were playing some minor role.

In December 2010, the Veteran underwent a second VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely as not due to his service-connected seizure disorder or medications for his seizure disorder.  The examiner reported that the Veteran's current medications were not associated with erectile dysfunction.  The examiner noted that Zoloft had been associated with reduced libido and delayed ejaculation, but not with other forms of erectile dysfunction.  The examiner also noted that it was unlikely that it would persist more than a year after discontinuation of the medications, which the Veteran had been off more than 10 years.

At the May 2015 hearing, the Veteran testified that his erectile dysfunction began after he started taking Zoloft in the 1990s.  However, the Veteran also testified that no physician had linked his erectile dysfunction to his prescribed medications.

In May 2016, the Veteran's claim file was reviewed by a VA examiner that was director of urology.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to his active service.  The examiner noted that while stress and psychogenic factors could contribute to impotence, in the Veteran's case, the likelihood of causation was less than 50 percent.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by his service connected seizure disorder.  The examiner noted that seizure disorders were not commonly known to cause erectile dysfunction and neither of the Veteran's prescribed medications were associated with erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not permanently made worse by his service connected seizure disorder and/or medications for his seizure disorder.

After weighing all the evidence, the Board finds great probative value in the May 2016 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to medications prescribed for his service-connected seizure disorder.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis is not warranted.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of medications for his service-connected seizure disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether medications for his service-connected seizure disorder caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating seizure disorders or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for erectile dysfunction is reopened.  

Service connection for erectile dysfunction is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


